  Case 13-35233         Doc 41     Filed 10/03/18 Entered 10/03/18 08:13:05              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-35233
         Heather J Davis

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/04/2013.

         2) The plan was confirmed on 12/02/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 07/17/2018.

         6) Number of months from filing to last payment: 58.

         7) Number of months case was pending: 61.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,200.00.

         10) Amount of unsecured claims discharged without payment: $56,073.70.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-35233        Doc 41       Filed 10/03/18 Entered 10/03/18 08:13:05                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $18,024.25
       Less amount refunded to debtor                            $253.94

NET RECEIPTS:                                                                                   $17,770.31


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $775.71
    Other                                                                     $5.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,780.71

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
Arnoldharris                     Unsecured         211.00           NA              NA            0.00       0.00
Arnoldharris                     Unsecured         212.00           NA              NA            0.00       0.00
ASSET ACCEPTANCE LLC             Unsecured            NA       1,723.49        1,723.49        172.35        0.00
ASSET ACCEPTANCE LLC             Unsecured         456.00        456.13          456.13          45.61       0.00
CAPITAL RECOVERY V LLC           Secured        4,700.00       7,133.02        7,133.02      7,133.02     617.71
CAPITAL RECOVERY V LLC           Unsecured      2,596.00            NA              NA            0.00       0.00
CERASTES LLC                     Unsecured            NA         535.45          535.45          53.55       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      3,000.00            NA              NA            0.00       0.00
CREDIT ACCEPTANCE CORP           Unsecured      6,652.00       7,325.16        7,325.16        732.52        0.00
DEBT RECOVERY SOLUTION           Unsecured         181.00        182.54          182.54          18.25       0.00
DEBT RECOVERY SOLUTION           Unsecured         530.00        534.96          534.96          53.50       0.00
Enhancrcvrco                     Unsecured         574.00           NA              NA            0.00       0.00
GATEWAY FINANCIAL                Unsecured     12,839.00       9,896.29        9,896.29        989.63        0.00
I.C. System Inc.                 Unsecured          61.00           NA              NA            0.00       0.00
IC SYSTEMS                       Unsecured          61.00           NA              NA            0.00       0.00
Joan Alford                      Unsecured     11,022.00     14,327.46        14,327.46      1,432.75        0.00
MCSI/RMI                         Unsecured         150.00           NA              NA            0.00       0.00
MCSI/RMI                         Unsecured         150.00           NA              NA            0.00       0.00
MCSI/RMI                         Unsecured         150.00           NA              NA            0.00       0.00
MCSI/RMI                         Unsecured         150.00           NA              NA            0.00       0.00
MCSI/RMI                         Unsecured         150.00           NA              NA            0.00       0.00
MCSI/RMI                         Unsecured         150.00           NA              NA            0.00       0.00
MCSI/RMI                         Unsecured         150.00           NA              NA            0.00       0.00
MCSI/RMI                         Unsecured         150.00           NA              NA            0.00       0.00
MCSI/RMI                         Unsecured         150.00           NA              NA            0.00       0.00
MCSI/RMI                         Unsecured         200.00           NA              NA            0.00       0.00
MCSI/RMI                         Unsecured         200.00           NA              NA            0.00       0.00
NICOR GAS                        Unsecured         800.00      1,000.36        1,000.36        100.04        0.00
PAYDAY LOAN STORE OF IL INC      Unsecured         200.00           NA              NA            0.00       0.00
REGION RECOVERY                  Unsecured         259.00           NA              NA            0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured      1,713.00     10,987.60        10,987.60      1,098.76        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-35233        Doc 41     Filed 10/03/18 Entered 10/03/18 08:13:05                    Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim          Claim         Claim        Principal       Int.
Name                              Class    Scheduled       Asserted      Allowed         Paid          Paid
US DEPT OF ED GREAT LAKES      Unsecured      5,286.00        5,419.13      5,419.13        541.91         0.00


Summary of Disbursements to Creditors:
                                                            Claim            Principal               Interest
                                                          Allowed                Paid                   Paid
Secured Payments:
      Mortgage Ongoing                                       $0.00              $0.00                  $0.00
      Mortgage Arrearage                                     $0.00              $0.00                  $0.00
      Debt Secured by Vehicle                            $7,133.02          $7,133.02                $617.71
      All Other Secured                                      $0.00              $0.00                  $0.00
TOTAL SECURED:                                           $7,133.02          $7,133.02                $617.71

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00                $0.00                $0.00
       Domestic Support Ongoing                              $0.00                $0.00                $0.00
       All Other Priority                                    $0.00                $0.00                $0.00
TOTAL PRIORITY:                                              $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                          $52,388.57             $5,238.87                  $0.00


Disbursements:

       Expenses of Administration                            $4,780.71
       Disbursements to Creditors                           $12,989.60

TOTAL DISBURSEMENTS :                                                                       $17,770.31




UST Form 101-13-FR-S (09/01/2009)
  Case 13-35233         Doc 41      Filed 10/03/18 Entered 10/03/18 08:13:05                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/03/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
